235 F.2d 183
Henry LONG, Appellant,v.UNITED STATES of America, Appellee.
No. 12757.
United States Court of Appeals Sixth Circuit.
June 14, 1956.

No attorney for appellant.
Sumner Canary, and Eben H. Cockley, Cleveland, Ohio, for appellee.
Before ALLEN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
Following a trial, at which appellant was represented by attorneys of his own choice, and verdict of guilty on all counts of a three count indictment, appellant was sentenced to imprisonment of ten years on Count 1, five years on Count 2, and five years on Count 3, the sentences to run consecutively. The counts charged violations of the narcotic laws, prohibiting the unlawful sale of heroin, Section 2554(a), Title 26 U.S.Code, the unlawful purchase of heroin, Section 2553(a), Title 26 U.S.Code, and the unlawful acquisition of marihuana cigarettes, Section 2593(a), Title 26 U.S.Code, respectively. Section 2557(b) (5), Title 26 U.S.Code. No appeal was taken.


2
Appellant now appeals from an order of the District Court overruling his motion to modify the judgment. Section 2255, Title 28 U.S.Code.


3
The Court being of the opinion that the three alleged offenses, although occurring on the same day and arising out of one general set of circumstances, involved different acts and different statutes and constituted separate offenses, for which consecutive sentences were authorized, Blockburger v. United States, 284 U.S. 299, 52 S. Ct. 180, 76 L. Ed. 306; Normandale v. United States, 5 Cir., 201 F.2d 463, certiorari denied 345 U.S. 999, 73 S. Ct. 1141, 97 L. Ed. 1405; Wesson v. United States, 8 Cir., 164 F.2d 50; McDade v. United States, 6 Cir., 206 F.2d 494; Everett v. United States, 6 Cir., 227 F.2d 457.


4
And that other contentions of the appellant are matters which should have been raised by direct appeal and are not reviewable by the present proceeding, Hill v. United States, 6 Cir., 223 F.2d 699.


5
It is ordered that the judgment be affirmed.